Title: John Travers to Thomas Jefferson, 11 July 1816
From: Travers, John
To: Jefferson, Thomas


          
            sir
            Lisbon 11th July 1816
          
          Inclosed I have the honor to hand you a letter of introduction from my particular friend mr Miligan of George Town, and I regret extremely that circumstances should have arisen when I was in Richmond to prevent my delivering it, as it would I assure you have been a source of infinite satisfaction to me to have made the personal acquaintance of one so much the friend of his Country and whom I
			 esteem above all his countrymen.
          My object in sending this letter at this late period is merely to assure you that should an opportunity occur wherein I could be useful in this place, I pray you to do me the honor to command me when it will be gratifying to me to execute any commissions you may be pleased to entrust to my care
          I have the honor to be 
          sir Your most obedient humble Servt
          John Travers
         